HARRIS, J.
Robinson was convicted of various crimes including attempted second degree murder. He appeals contending there is logically no such crime. Since a majority of the supreme court has just decided that there is, Brown v. State, — So.2d -, 2000 WL 1472598 (Fla. Oct.5, 2000), we affirm his sentence.
Robinson also urges that it was double jeopardy to sentence him as both a habitual felony offender and as a prison release reoffender for the same crime. The State concedes that this court has previously ruled in favor of the defense on this issue. See Brooks v. State, 753 So.2d 776 (Fla. 5th DCA 2000). Both the First and Second Districts have adopted the opposite *723view. Wright v. State, 25 Fla. L. Weekly D 992, - So.2d -, 2000 WL 424053 (Fla. 1st DCA April 20, 2000), certified conflict.
Although we reverse for resentencing, we withhold the mandate and join in the Wright certification.
AFFIRMED in part; REVERSED in part. RESENTENCING REQUIRED but mandate withheld for certification.
THOMPSON, C.J., and GRIFFIN, J„ concur.